[Jaggard, J.]1
The trial court granted plaintiff, forty-one years of age, a divorce from defendant, who is sixty years of age, on the ground of cruel and inhuman treatment. The parties were married in July, 1906. There is no issue. The court also found that, by reason thereof, plaintiff’s health was seriously injured. Defendant owned real and personal property of the value of $10,000. Plaintiff owned property of the value of $300. Plaintiff had contributed all her separate earnings, an aggregate sum of $400. The court gave plaintiff judgment against defendant for $400, her separate earnings, $100 attorney’s fees, and alimony in the sum of $1,200. This appeal questions the abuse of discretion in the trial court in awarding to plaintiff, so small a proportion of defendant’s property.
In determining whether abuse of discretion is shown, the court of final resort construes the findings of the trial court in the light of the record. To that end we have examined the record in this case. That record abounds in evidence of plaintiff’s lack of sensitiveness, the violation by her of usual courtesies, and reveals much which was evidently in the mind of the court in awarding her so small a sum for alimony. We are also aware that the decisions have tended to sustain trial courts in .their awards of damages, although those awards were very small. See Shirey v. Shirey, 87 Ark. 175, 112 S. W. 369; Stevens v. Stevens, 49 Mich. 504, 13 N. W. 835; Tumbleson v. Tumbleson, 79 Ind. 558; Ensler v. Ensler, 72 Iowa, 159, 33 N. W. 384. None the less we feel constrained to hold, on the facts disclosed, that the award was -not sufficiently large. If, on a new trial, the facts remain the same, *24we are of opinion that an award of $1,800 would not be unreasonable. A new trial of the question of alimony must accordingly be granted.
Per Curiam.
For the reasons given in the foregoing opinion, prepared by the late Justice Jaggard, a new trial is granted upon the issue of alimony.
Lewis, J.
I agree to a new trial, but do not express any opinion as -to the amount the trial court should have allowed.

See per curiam order on page 24.